          Case 1:20-cr-00241-RMB Document 59 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                            ORDER

                v.                                               20 Cr. 241 (RMB)

 FREYLING VIZCAINO,

                        Defendant.


I. Background

       Defendant FREYLING VIZCAINO has stated his intention to enter a plea of guilty

pursuant to a plea agreement in this case, and this Court has referred the change-of-plea proceeding

to the duty Magistrate Judge;

       The ongoing COVID-19 pandemic necessitates that the proceeding take place remotely,

and the CARES Act, Pub.L.No. 116-136, 134 Stat. 281 (2020) and findings made both by the

Judicial Conference of the United States and by Chief Judge Colleen McMahon of the Southern

District of New York allow for guilty pleas to be taken by phone or video, subject to certain

findings made by the District Judge;

       The Court understands that the duty Magistrate Judge shall conduct the Defendant’s

change-of-plea proceeding by videoconference or by telephone if, due to scheduling limitations,

videoconference is not reasonably available, and that the defendant has specifically consented to

the proceeding occurring remotely.

II. Findings

       The Defendant, Freyling Vizcaino’s change-of-plea proceeding cannot be further delayed

without serious harm to the interests of justice, because, among other things, (i) Defendant’s case

has been pending since his arrest in February 2020 while the parties negotiated a pretrial resolution;
          Case 1:20-cr-00241-RMB Document 59 Filed 12/08/20 Page 2 of 2




the Defendant has stated an intention to resolve the case by pleading guilty, which would be

frustrated by further delay; and (iii) the parties’ and the public’s interest in finality, certainty, and

the speedy disposition of criminal cases all require that the change-of-plea proceeding occur

without further delay.

Dated: New York, New York
       November __, 2020

                                                _________________________________________
                                                THE HONORABLE RICHARD M. BERMAN
                                                UNITED STATES DISTRICT JUDGE
                                                SOUTHERN DISTRICT OF NEW YORK




                                                   2
